Exhibit 10.2

 

FIFTH AMENDMENT TO

CREDIT FACILITIES AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT FACILITIES AGREEMENT (this “Agreement”) is
entered into and effective as of August 8, 2005, by and among GTSI Corp., a
Delaware corporation (“GTSI”), Technology Logistics, Inc., a Delaware
corporation (“TLI”; separately and collectively with GTSI, “Borrower”), GE
Commercial Distribution Finance Corporation (“GECDF”), as Administrative Agent,
and GECDF and the other Lenders.

 

Recitals:

 

A.                                    GTSI, Administrative Agent and Lenders are
party to that certain Credit Facilities Agreement dated as of October 20, 2003,
as amended by that certain First Amendment to Credit Facilities Agreement dated
as of March 12, 2004, as further amended by that certain Second Amendment to
Credit Facilities Agreement dated as of July 29, 2004, as further amended by
that certain Third Amendment to Credit Facilities Agreement dated as of
November 22, 2004, and as further amended by that certain Fourth Amendment to
Credit Facilities Agreement dated as of April 28, 2005 (the “Original Credit
Agreement”).

 

B.                                    Administrative Agent, Lenders and
Borrowers have agreed to the provisions set forth herein on the terms and
conditions contained herein.

 

Agreement

 

Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, GTSI, TLI,
Administrative Agent and the Lenders hereby agree as follows:

 

1.             Definitions.  All references to the “Agreement” or the “Credit
Agreement” in the Original Credit Agreement and in this Agreement shall be
deemed to be references to the Original Credit Agreement as it may be amended
(by this Agreement and others), restated, extended, renewed, replaced, or
otherwise modified from time to time.  Capitalized terms used and not otherwise
defined herein have the meanings given them in the Original Credit Agreement.

 

2.             Effectiveness of Agreement.  This Agreement shall become
effective as of the date first written above, but only if this Agreement has
been executed by each of GTSI, TLI, Administrative Agent and the Lenders, and
only if all of the documents listed on Exhibit A to this Agreement have been
delivered and, as applicable, executed, sealed, attested, acknowledged,
certified, or authenticated, each in form and substance satisfactory to
Administrative Agent and the Lenders, by each of GTSI, TLI, and/or GTSI
Financial Services, Inc. (“GTSIFS”), as applicable, and the waiver fee described
in Section 3.2 of this Agreement has been paid in cash to the Administrative
Agent.  Each document, note, certificate or agreement listed on Exhibit A and
signed by GTSI, TLI, or GTSIFS, as applicable, is and shall be deemed (together
with all prior documents, notes, certificates and other agreements defined as
Loan Documents in the Original Credit Agreement) to be a “Loan Document.”

 

3.             Certain Covenant Waivers; Fee.

 

3.1.  Borrowers hereby acknowledge that Defaults and Events of Default have
occurred under the following Section of the Credit Agreement:  Section 15.5
(Minimum EBIT to Net Sales) for the April 30, 2005,

 

--------------------------------------------------------------------------------


 

May 31, 2005 and June 30, 2005 computation dates.  Subject to the terms and
conditions contained herein, Administrative Agent and Lenders hereby waive the
Defaults and Events of Default described in the preceding sentence; provided,
however, that such waiver shall not constitute or be deemed to be a waiver of
any subsequent Defaults or Events of Default under such Sections, or of any
other existing or future Defaults or Events of Default under the Credit
Agreement or the other Loan Documents at any time.  Upon any further Defaults or
Events of Default, including without limitation any Default or Event of Default
arising as a result of Borrower’s financial performance, all rights and remedies
of Administrative Agent and Lenders with respect to such Defaults and Events of
Default, whether pursuant to the Credit Agreement, the other Loan Documents, or
available at law or equity, shall be available to Administrative Agent and
Lenders.  Borrowers, Administrative Agent and Lenders each agree that the
waivers granted herein do not apply to the breach of any other term, provision,
covenant, representation or warranty of the Credit Agreement or the other Loan
Documents or the breach of the covenants described above for any periods other
than the periods specifically described above.

 

3.2.  Borrowers shall pay to Administrative Agent, for the account of each
Lender in accordance with its pro-rata share of the Aggregate Facility, a
fully-earned, non-refundable, waiver fee of $82,500.

 

4.             Decrease in Existing Lenders’ Facilities.  In connection with
this Agreement, and simultaneously with its effectiveness, (i) GE Commercial
Distribution Finance Corporation will decrease its share of the Total Aggregate
Facility Limit and Aggregate Floorplan Loan Facility from $90,000,000 to
$73,636,364.25 as further set forth on Exhibit 3 attached hereto; (ii) SunTrust
Bank will decrease its share of the Total Aggregate Facility Limit and Aggregate
Floorplan Loan Facility from $25,000,000 to $20,454,545.25 as further set forth
on Exhibit 3 attached hereto; (iii) Wachovia Bank, National Association will
decrease its share of the Total Aggregate Facility Limit and Aggregate Floorplan
Loan Facility from $30,000,000 to $24,545,454.30 as further set forth on
Exhibit 3 attached hereto; and (iv) Manufacturers Traders and Trust Company will
decrease its share of the Total Aggregate Facility Limit and Aggregate Floorplan
Loan Facility from $20,000,000 to $16,363,636.20 as further set forth on
Exhibit 3 attached hereto.

 

5.             Amendments to Credit Agreement.  The Original Credit Agreement is
hereby amended as follows:

 

5.1.         Replacement Exhibit 3.  Exhibit 3 of the Original Credit Agreement
is hereby deleted and replaced with a new Exhibit 3, attached hereto.

 

5.2.         Maximum Available Amount of Revolving Advances.  The definition of
Maximum Available Amount in Section 3.1.2 of the Original Credit Agreement is
hereby deleted and replaced with the following:

 

“The “Maximum Available Amount” (which can be a negative number) on any date
shall be a Dollar amount equal to the lesser of (i) the amount of the Aggregate
Revolving Loan Facility and (ii) the Borrowing Base, on such date, minus the sum
of (a) the Aggregate Revolving Loan, (b) the Swingline Loan, (c) the Other
Creditor Indebtedness (unless an Intercreditor Agreement has been executed
between Administrative Agent and the holders of such Other Creditor
Indebtedness), (d) the GSA Fee, and (e) the Letter of Credit Exposure on such
date (except to the extent that a Revolving Loan Advance will be used
immediately to reimburse Letter of Credit Issuer for unreimbursed draws on a
Letter of Credit).”

 

5.3.         Borrowing Base.  Section 3.1.4 of the Original Credit Agreement is
hereby deleted and replaced with the following:

 

2

--------------------------------------------------------------------------------


 

“3.1.4.    Borrowing Base.  The “Borrowing Base” on any date shall be 85% of the
total outstanding principal balance of all Eligible Accounts (i) as of the close
of business on such date, or (ii) as certified in the Borrowing Base Certificate
most recently furnished to Administrative Agent as required in Section 13.15.1,
whichever is less; plus the Floorplan Excess Amount, minus the Floorplan
Shortfall, minus the Collateral Reserve and, minus (to the extent not deducted
from Eligible Accounts pursuant to Section 3.1.5) the Dollar amount, if any, of
Inventory that Borrower has been requested (orally or in writing) to repurchase
under any repurchase agreement or similar arrangement, including the Textron
Agreement.”

 

5.4.         Floorplan Loan Facility Generally.  The first sentence of
Section 3.2.1 of the Original Credit Agreement is deleted and replaced with the
following:

 

“Each Lender may, subject to the terms and conditions hereof, make available to
Borrower such Lender’s pro-rata share (as listed on Exhibit 3) of an “Aggregate
Floorplan Loan Facility” that is One Hundred Thirty-Five Million Dollars
($135,000,000) by funding such Lender’s pro-rata share thereof as provided for
herein.”

 

5.5.         Total Aggregate Facility Limit.  Section 3.5 of the Original Credit
Agreement is deleted and replaced with the following:

 

“3.5.       Total Aggregate Facility Limit.  Notwithstanding the Facilities
herein, Borrower, Administrative Agent and each Lender acknowledge and agree
that at no time shall the Aggregate Revolving Loan Facility, the Swingline Loan
Facility, the Aggregate Floorplan Loan Facility, the Interim Floorplan Loan
Facility, all unfunded Approvals, and the Letter of Credit Exposure exceed
$135,000,000 in the aggregate (“Total Aggregate Facility Limit”).”

 

5.6.         Annual Projections.  Section 13.14.2 of the Original Credit
Agreement is deleted and replaced with the following:

 

“13.14.2.               Annual Projections.  No later than October 31st of each
year, projected balance sheets and statements of income and expense for the next
fiscal year, on a consolidated basis, and with such other detail as
Administrative Agent may reasonably require.”

 

5.7.         Distributions.  Notwithstanding the provisions of Section 14.10 of
the Credit Agreement, Borrowers shall not directly or indirectly, declare or
make, or incur any liability to make, any Distribution to any Person during
2005.

 

5.8.         Temporary Increase in Maximum Total Liabilities to Tangible Net
Worth.  Notwithstanding the provisions of Section 15.3 of the Credit Agreement,
for the fiscal months ended September 30, 2005, October 31, 2005 and
November 30, 2005 only, the ratio of Total Liabilities minus Subordinated
Indebtedness to Tangible Net Worth plus Subordinated Indebtedness shall not
exceed 7.00:1.00.

 

5.9.         Temporary Suspension of Certain Financial Covenants.  The
application and effectiveness of the financial covenants set forth in
Section 15.4 (Maximum Total Funded Indebtedness to EBITDA) and Section 15.5
(Minimum EBIT to Net Sales) of the Credit Agreement shall be temporarily
suspended, effective as of July 1, 2005 and such suspensions shall continue
through December 31, 2005.

 

3

--------------------------------------------------------------------------------


 

5.10.       Third Quarter 2005 Profit Covenant; Maximum Year 2005 Loss
Covenant.  Section 15 of the Original Credit Agreements is hereby amended by
adding the following sections thereto:

 

“15.6.     Minimum Third Quarter 2005 Pre-Tax Profit.  For the fiscal quarter
ended September 30, 2005, Borrower covenants that its EBITDA minus interest,
depreciation and amortization expense for such fiscal quarter shall not be less
than Two Million Dollars ($2,000,000).

 

15.7.       Maximum 2005 Pre-Tax Loss.  For the fiscal year ended December 31,
2005, Borrower covenants that its loss before taxes shall not be more than
Twenty Million Dollars ($20,000,000), based on the calculation of Borrowers
EBITDA minus interest, depreciation and amortization expense for such fiscal
year.”

 

5.11.       Defined Terms.  The following defined terms are hereby added to
Exhibit 2.1 Glossary and Index of Defined Terms of the Original Credit Agreement
or, as applicable, replace such previously existing terms in their entirety:

 

COLLATERAL RESERVE —  shall be $20,000,000, unless the Floorplan Inventory Value
Differential shall be more than $0, in which case the amount of the reserve
shall be the amount by which $20,000,000 exceeds the Floorplan Inventory Value
Differential.

 

EXCESS ELIGIBLE ACCOUNTS —  on any date of determination, the amount, if any, by
which the Borrowing Base exceeds the sum of (i) the Aggregate Revolving Loan,
(ii) the Swingline Loan, (iii) the Letter of Credit Exposure, (iv) the GSA Fee,
and (v) that amount of Other Creditor Indebtedness owing to Persons for which an
Intercreditor Agreement has not been executed between Administrative Agent and
the holders of such Other Creditor Indebtedness.

 

FLOORPLAN EXCESS AMOUNT — means the amount, if any, by which (a) the Floorplan
Inventory Value as determined by Administrative Agent as of such date of
determination, exceeds (b) the sum of the Aggregate Floorplan Loans and Interim
Floorplan Loans outstanding on any date of determination.

 

FLOORPLAN INVENTORY VALUE — means, as of any date of determination, (but
excluding in all circumstances Inventory manufactured or sold by or on behalf of
IBM Corporation, Hewlett-Packard Company (including Compaq Inventory), Lexmark
International and each of their respective Subsidiaries and Affiliates) (i) one
hundred percent (100%) of the total aggregate wholesale invoice price of all of
Borrower’s Inventory aged 180 days or less which is GE Financed Inventory,
(ii) fifty percent (50%) of the total aggregate wholesale invoice price of all
of Borrower’s Inventory aged 180 days or less which is not GE Financed
Inventory, and zero percent (0%) of the total aggregate wholesale invoice price
of all of Borrower’s Inventory aged more than 180 days, in each case, with
respect to clauses (i) and (ii) of this sentence, in which Administrative Agent
has a first priority, perfected Security Interest (subject to no other Security
Interest other than Permitted Security Interests) that is unsold and not leased
by Borrower and is in Borrower’s possession and control as of the date of
determination, less the amount of any such Inventory reported by Borrower (if
Borrower is required by Administrative Agent or the Required Lenders to report)
as demonstration items or Inventory that is obsolete or otherwise unmerchantable
as determined by Administrative Agent.  If any Inventory financed under the
Aggregate Floorplan Loan Facility or in the Interim Floorplan Loan Facility with
a value in excess of $200,000 for each location is located on any premises that
are not owned by Borrower (not including any lessee or other Person to whom
Inventory is leased or rented in the ordinary course of such Covered Person’s
business, or other locations where Borrower is not obligated to pay rent for up
to 30 consecutive days) and Borrower has not

 

4

--------------------------------------------------------------------------------


 

obtained or caused to be obtained written waivers or consents, in form and
substance satisfactory to Administrative Agent, then such Inventory shall be
deemed to have a “Floorplan Inventory Value” of Zero Dollars ($0.00).

 

FLOORPLAN INVENTORY VALUE DIFFERENTIAL — the extent to which the calculation of
Floorplan Inventory Value using the Prior Method would exceed the method of
calculating Floorplan Inventory Value as set forth in this Agreement.  For the
purposes of this definition only, the “Prior Method” means the valuation of
Borrowers Inventory, with identical exclusions and conditions, but in which
Inventory is valued at (i) one hundred percent (100%) of the total aggregate
wholesale invoice price of all of Borrower’s Inventory aged 90 days or less,
(ii) fifty percent (50%) of the total aggregate wholesale invoice price of all
of Borrower’s Inventory aged between 91 and 180 days, and zero percent (0%) of
the total aggregate wholesale invoice price of all of Borrower’s Inventory aged
more than 180 days, in each case without regard to whether or not such Inventory
is GE Financed Inventory, except as otherwise expressly excluded before (e.g.
IBM, Lexmark, HP/Compaq).

 

GE FINANCED INVENTORY — means, the brands and manufacturers listed by
Administrative Agent and provided to Borrowers from time to time which identify
those which are financed by GECDF or it’s affiliates on a regular basis, as
determined in its reasonable discretion.

 

GSA FEE — means, the fee due to the General Services Administration of the
United States of America as a result of certain sales.

 

6.             Representations and Warranties of Borrower.  Each Borrower hereby
represents and warrants to Administrative Agent and the Lenders that
(i) Borrowers’ execution of this Agreement has been duly authorized by all
requisite actions of each Borrower; (ii) no consents are necessary from any
third parties for Borrowers’ execution, delivery or performance of this
Agreement, (iii) this Agreement, the Original Credit Agreement, and each of the
other Loan Documents, constitute the legal, valid and binding obligations of
each Borrower enforceable against each such Borrower in accordance with their
terms, except to the extent that the enforceability thereof against Borrowers
may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors rights generally or by equity principles of general
application, (iv) except as disclosed on the supplemental disclosure
schedule attached hereto as Exhibit B and the disclosure schedule attached to
the Original Credit Agreement, all of the representations and warranties
contained in Section 11 of the Credit Agreement are true and correct with the
same force and effect as if made on and as of the date of this Agreement, and
(v) after giving effect to this Agreement, there is no Default or no Event of
Default Exists.

 

7.             Reaffirmation.  Each Borrower hereby represents, warrants,
acknowledges and confirms that (i) the Original Credit Agreement and the other
Loan Documents remain in full force and effect as amended by this Agreement,
(ii) no Borrower has a defense to its obligations under the Original Credit
Agreement and the other Loan Documents, (iii) the Security Interests of the
Administrative Agent (held for the ratable benefit of the Lenders) under the
Security Documents secure all the Loan Obligations under the Original Credit
Agreement, continue in full force and effect, and have the same priority as
before this Agreement, and (iv) no Borrower has a claim against Administrative
Agent or any Lender arising from or in connection with the Original Credit
Agreement or the other Loan Documents and any such claim is hereby irrevocably
waived and released and discharged forever.

 

8.             Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Missouri without giving effect to choice or
conflicts of law principles thereunder.

 

9.             Fees and Expenses.  Borrowers shall promptly pay to
Administrative Agent an amount equal to all reasonable and documented third
party fees, costs and expenses incurred by the Administrative Agent in

 

5

--------------------------------------------------------------------------------


 

connection with the preparation, negotiation, execution and delivery of this
Fifth Amendment to Credit Facilities Agreement.

 

10.          Section Titles.  The section titles in this Agreement are for
convenience of reference only and shall not be construed so as to modify any
provisions of this Agreement.

 

11.          Counterparts; Facsimile Transmissions.  This Agreement may be
executed in one or more counterparts and on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Signatures to this Agreement may be given by facsimile or
other electronic transmission, and such signatures shall be fully binding on the
party sending the same.

 

12.          Incorporation By Reference.  Administrative Agent, Lenders and
Borrowers hereby agree that all of the terms of the Loan Documents are
incorporated in and made a part of this Agreement by this reference (except to
the extent amended hereby).

 

13.          Notice—Oral Commitments Not Enforceable.  The following notice is
given pursuant to Section 432.057 of the Missouri Revised Statutes; nothing
contained in such notice shall be deemed to limit or modify the terms of the
Loan Documents:

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

 

14.          Statutory Notice-Insurance.  The following notice is given pursuant
to Section 427.120 of the Missouri Revised Statutes; nothing contained in such
notice shall be deemed to limit or modify the terms of the Loan Documents:

 

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL.  THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS.  THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL.  YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT.  IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE

 

6

--------------------------------------------------------------------------------


 

OR OBLIGATION.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE YOU MAY BE ABLE TO OBTAIN ON YOUR OWN.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

 

GTSI CORP., as a Borrower

 

By:

  /s/ THOMAS A. MUTRYN

 

Name: Thomas A. Mutryn

Title: Senior Vice President and Chief Financial Officer

 

 

TECHNOLOGY LOGISTICS, INC., as a Borrower

 

By:

  /s/ TODD LETO

 

Name: Todd Leto

Title: Vice President of Operations

 

 

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION,

as Administrative Agent and a Lender

 

By:

  /s/ DAVID MINTERT

 

Name: David Mintert

Title: Vice President of Operations

 

 

SUNTRUST BANK, as a Lender

 

By:

  /s/ MARK SWAAK

 

Name: R. Mark Swaak

Title: Vice President

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

By:

  /s/ JOHN CARPENTER

 

Name: John Carpenter

Title: Director

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender

 

By:

  /s/ LOUIS J. NOPPENBERGER

 

Name: Louis J. Noppenberger

Title: Vice President

 

8

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT, CONSENT AND REAFFIRMATION OF GUARANTY

 

The undersigned, GTSI Financial Services, Inc., acknowledges and consents to all
changes in the Original Credit Agreement set forth in this Fifth Amendment to
Credit Facilities Agreement, by and among Administrative Agent, Borrower and the
Lenders (“Fifth Amendment”) and agrees that all such changes are in the best
interests of Borrowers and the undersigned.  In consideration of financial
accommodations granted and which may hereafter be granted to Borrowers by
Administrative Agent and the Lenders, in consideration of Administrative Agent’s
and the Lenders’ reliance on that certain Unlimited Guaranty, dated as of
November 22, 2004, given by the undersigned, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned, GTSI Financial Services, Inc., irrevocably and unconditionally
reaffirms pursuant to the terms of the Unlimited Guaranty its continuing
guarantee of the payment and performance of all current and future Guarantied
Obligations, including, without limitation, all Loan Obligations.  The
undersigned, GTSI Financial Services, Inc., further agrees that the validity and
enforceability of the Unlimited Guaranty is not and shall not be affected in any
way or manner by any of the changes in the financing set forth in the Fifth
Amendment, that the Unlimited Guaranty is in full force and effect, and the
undersigned, GTSI Financial Services, Inc., has no defenses of any kind or
nature with respect to his obligations under the Unlimited Guaranty.

 

The undersigned, GTSI Financial Services, Inc., has reviewed the attached Fifth
Amendment and all other documents and financial statements the undersigned deems
necessary relating to the Borrowers and the Guarantied Obligations, including,
without limitation, the Loan Obligations.

 

 

GTSI Financial Services, Inc.

 

 

 

 

 

By:

  /s/ JACK HELMLY

 

 

Name: Jack Helmly

 

Title: President

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Documents and Requirements

 

1.               Fifth Amendment to Credit Facilities Agreement.

 

2.               Ratification of Unlimited Guaranty of Loan Obligations executed
by GTSI Financial Services, Inc.

 

3.               Payment of $82,500 Waiver Fee to the Administrative Agent.

 

4.               Secretary’s Certificate of GTSI (certifying no modification to
Articles of Organization or By-laws since the Effective Date, no modification to
the incumbency certificate last delivered and authorizing resolutions).  Such
resolutions shall specifically authorize the execution and delivery of the Fifth
Amendment to Credit Facilities Agreement.

 

5.               Good Standing Certificate of GTSI from the Secretary of State
of Delaware.

 

6.               Secretary’s Certificate of TLI (certifying no modification to
Articles of Organization or By-laws since the Effective Date, no modification to
the incumbency certificate last delivered and authorizing resolutions).  Such
resolutions shall specifically authorize the execution and delivery of the Fifth
Amendment to Credit Facilities Agreement.

 

7.               Good Standing Certificate of TLI from the Secretary of State of
Delaware.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Disclosure Schedule 

 

None, unless listed below.

 

11

--------------------------------------------------------------------------------


 

Exhibit 3

 

LENDERS’ FACILITIES AND PRO-RATA SHARES

 

LENDER

 

TOTALS(1)

 

REVOLVING LOAN
FACILITY

 

FLOORPLAN
LOAN
FACILITY

 

PRO-RATA SHARES

 

GE Commercial Distribution Finance

 

$

73,636,364.25

 

$

49,090,909.23

 

$

73,636,364.25

 

54.54

%

SunTrust Bank

 

$

20,454,545.25

 

$

13,636,363.59

 

$

20,454,545.25

 

15.15

%

Wachovia Bank, National Association

 

$

24,545,454.30

 

$

16,363,636.29

 

$

24,545,454.30

 

18.18

%

Manufacturers and Traders Trust Company

 

$

16,363,636.20

 

$

10,909,090.89

 

$

16,363,636.20

 

12.12

%

AGGREGATES

 

$

135,000,000.00

 

$

90,000,000.00

 

$

135,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------

(1) Subject to the Total Aggregate Credit Facility Limit of $135,000,000 - which
can be composed in any combination of Aggregate Revolving Loans (subject to the
$90,000,000 Aggregate Revolving Loan Facility) and Aggregate Floorplan Loans
(subject to the $135,000,000 Aggregate Floorplan Loan Facility).

 

12

--------------------------------------------------------------------------------